                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
EUGENE SPARROW,                :
                               :
          Petitioner,          :    Civ. No. 20-1540 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the

Federal Correctional Institution in Minersville, Pennsylvania,

and has filed a motion in his underlying criminal case (18-cr-

00653-NLH) which this Court, after correspondence from

Petitioner, construed as a motion to correct, vacate, or set

aside his federal sentence pursuant to 28 U.S.C. § 2255.      The

Clerk was directed to file the motion as such and did.   ECF No.

1.

     2.   Local Civil Rule 81.2 provides:

     Unless prepared by counsel, . . . motions under 28 U.S.C. §
     2255 shall be in writing (legibly handwritten in ink or
     typewritten), signed by the petitioner or movant, on forms
     supplied by the Clerk.

Loc. Civ. R. 81.2(a).

     3.    In order for Petitioner’s application to comply with

Local Civil Rule 81.2, the Court will order the Clerk’s office
to send Petitioner the required form.    Petitioner must return

the completed form to the Court within 30 days.

     IT IS THEREFORE on this   21st     day of February, 2020,

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank § 2255 form—AO 243 (modified): DNJ-Habeas-

004(Rev.01-2014), for use by Petitioner; and it is further

     ORDERED that Petitioner must return the completed form to

the Court within 30 days; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                2
